     Case 5:18-cr-00026 Document 777 Filed 01/28/20 Page 1 of 2 PageID #: 3508




                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                     BECKLEY DIVISION


UNITED STATES OF AMERICA,

                              Plaintiff,

v.                                           CRIMINAL ACTION NO. 5:18-cr-00026-11

ROSWELL TEMPEST LOWRY,

                              Defendant.



                                            ORDER


        On January 27, 2020, the Defendant in this matter entered a plea of guilty in a separate

action, Criminal Action No. 2:19-cr-00274-01 United States v. Roswell Tempest Lowry. The

Defendant entered the aforesaid plea pursuant to a plea agreement containing a provision for the

dismissal of Criminal Action No. 5:18-cr-00026-11 if the plea in Criminal Action No. 2:19-cr-

00274-01 is accepted.

        WHEREFORE, the Court FINDS that a continuance of the previously scheduled trial date

in this matter is appropriate, and further FINDS that the ends of justice served by granting a

continuance outweigh the interest of the public and the Defendant in a speedy trial. Accordingly,

the Court hereby ORDERS that the trial date scheduled on February 24, 2020 in this matter is

CONTINUED as to this Defendant. Lastly, the Court FINDS that the time between February

24, 2020, and the time necessary in Criminal Action No. 2:19-cr-00274-01 to either accept or reject

the proposed plea agreement and, if accepted, the time necessary for entry of judgment therein, is
   Case 5:18-cr-00026 Document 777 Filed 01/28/20 Page 2 of 2 PageID #: 3509




excludable from the computation of time within which trial must commence, pursuant to 18 U.S.C.

§§ 3161(h)(1)(G) and 3161(h)(7)(A).

       The Court DIRECTS the Clerk to send a copy of this Order to the Defendant and counsel,

to the United States Attorney, to the United States Probation Office, and to the Office of the United

States Marshal.

                                              ENTER:          January 28, 2020
